PER CURIAM.
We deny the petition for writ of certiorari. See Ford v. Piper Aircraft Corp., 436 So.2d 305 (Fla. 5th DCA 1983), rev. denied, 444 So.2d 417 (Fla.1984); Jackson v. Pinellas Imaging Cotp., 661 So.2d 30 (Fla. 2d DCA 1994); Kenn Air Corp. v. Gainesville-Alachua County Regional Airport Authority, 593 So.2d 1219 (Fla. 1st DCA 1992); Campbell v. American Pioneer Savings Bank, 565 So.2d 417 (Fla. 4th DCA 1990).
Petition for Writ of Certiorari DENIED.
GRIFFIN, C.J., and W. SHARP and ANTOON, JJ., concur.